DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-12, and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-12, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio (US 6,110,103 A) in view of Weisenburgh et al. (US 8,915,842 B2).
Claim 1. Donofrio discloses a surgical access device comprising: a housing (housing 16) including a seal (o-ring 58); a tubular member (note that the figures show various embodiments of sheath 10, such as sheath 100, 170, 190, 200, 220, and 250) extending from the housing, the tubular member including a plurality of lumens (sheath 190 includes openings 192, 194, 196, and 198; sheath 190 is structurally similar to sheath 100 as stated in col. 7, ll. 32-38; sheath 100 includes openings 154 and 156 aligned with channels 140 and 142 and fluidly connected to passage 130 – see col. 6, ll. 5-9) extending therethrough; a valve (irrigation fitting 50) disposed on the housing and fluidly coupled with first and second lumens (channel aligned with opening 192; channel aligned with opening 196) of the plurality of lumens; an annular chamber (chamber located within outer surface of sheath 190) defined between inner and outer tubes (Fig. 9 shows multiple tubes) of the tubular member, the annular chamber fluidly coupled to the valve, the first and second lumens of the plurality of lumens disposed within the annular chamber; and a tip member (cover 150) disposed at a distal end of the tubular member, the tip member including first and second ports (opening 192; opening 196) that are aligned and fluidly coupled with the first and second lumens respectively of the plurality of lumens, the first and second ports configured to direct a fluid towards a predetermined location, the tip member having open proximal and distal ends (cover 
Claim 4. Donofrio discloses wherein the inner tubular member defines a third lumen (lumen that receives endoscope 124) of the plurality of lumens extending therethrough (Figs. 1-9).  
Claim 5. Donofrio discloses wherein the first and second lumens of the plurality of lumens are radially spaced apart (see Fig. 9) (Figs. 1-9).  
Claim 6. Donofrio discloses wherein the predetermined location lies along a central longitudinal axis (axis 112) of the tubular member (Figs. 1-9).  
Claim 7. Donofrio discloses wherein the valve fluidly couples a source of fluid to the first and second lumens of the plurality of lumens (Figs. 1-9).  
Claim 8. Donofrio discloses wherein the first port is offset from the second port (opening 196) by 180° (Figs. 1-9).  
Claim 9. Donofrio discloses wherein each of the first and second ports has a spray pattern that covers 180° of the predetermined location (Figs. 1-9).  Note that the claim does not recite that the ports themselves cover 180° but that the fluid emerging from the port covers 180°.
Claim 10. Donofrio discloses wherein the first port and the second port (opening 194) are radially offset in a range between about 60° and about 120° (Figs. 1-9).  
Claim 11. Donofrio discloses wherein the third lumen is configured to receive a viewing instrument (endoscope 124) therethrough (Figs. 1-9).  
Claim 12. Donofrio discloses wherein the surgical access device is insertable through an opening in tissue (Figs. 1-9).  
Claim 19. Donofrio discloses a surgical access device comprising: a housing (housing 16) including a seal (o-ring 58); a tubular member (note that the figures show various embodiments of sheath 10, such as sheath 100, 170, 190, 200, 220, and 250) extending from the housing, the tubular member including a channel (channel that receives endoscope 124) extending therethrough: an annular chamber (chamber located within outer surface of sheath 190) defined between inner and outer tubes (Fig. 9 shows multiple tubes) of the tubular member, a first lumen (channel aligned with opening 192; sheath 190 includes openings 192, 194, 196, and 198; sheath 190 is structurally similar to sheath 100 as stated in col. 7, ll. 32-38; sheath 100 includes openings 154 and 156 aligned with channels 140 and 142 and fluidly connected to passage 130 – see col. 6, ll. 5-9) disposed within the annular chamber; a valve (irrigation fitting 50) disposed on the housing and fluidly coupled with the annular chamber and the first lumen; and Page 3 of 9Application No.: 16/149,479a tip member (cover 150) disposed at a distal end of the tubular member, the tip member including a first port (opening 192) that is aligned and fluidly coupled with the first lumen and configured to direct a fluid towards a predetermined location, at least one additional port (opening 196), the tip member configured to receive an instrument therethrough (cover 150 includes outlet openings 154 and 156 aligned with channel 140 and 142 – see col. 6, ll. 18-24 and Fig. 5 – such outlet openings could receive an instrument, such as an instrument to clean the channels 140 and 142 in case of a blockage) (Figs. 1-9).  
Claim 20. Donofrio discloses wherein the annular chamber includes a second lumen (channel aligned with opening 196) extending therethrough, the second lumen 
Claim 21. Donofrio discloses wherein the first and second lumens are radially spaced apart (see Fig. 9) (Figs. 1-9).  
Claim 22. Donofrio discloses wherein the predetermined location lies along a central longitudinal axis (axis 112) of the tubular member (Figs. 1-9).  
Claim 23. Donofrio discloses wherein the valve fluidly couples a source of fluid to the first and second lumens (Figs. 1-9).  
Claim 24. Donofrio discloses wherein the first port is offset from the second port by 180° (Figs. 1-9).  
Claim 25. Donofrio discloses wherein the channel is configured to receive a viewing instrument (endoscope 124) therethrough (Figs. 1-9).  
Claim 26. Donofrio discloses wherein each of the first and second ports has a spray pattern that covers 180° of the predetermined location (Figs. 1-9).  Note that the claim does not recite that the ports themselves cover 180° but that the fluid emerging from the port covers 180°.
Donofrio fails to disclose that the first and second ports cooperate to increase fluid volume in the predetermined region (claim 1) and that the first port is configured to cooperate with the at least one additional port to increase fluid volume in the predetermined region (claim 19).
Weisenburgh et al. teach a surgical access device comprising: a tubular member (sheath 260) including a lumen (passageway 258) extending therethrough; and a tip member (cap 252) disposed at a distal end of the tubular member, the tip member 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip member of Donofrio such that the first and second ports are configured like the proximal orifices of Weisenburgh et al., provide distal orifices as taught by Weisenburgh et al., wherein the tip member is rotatable as taught by Weisenburgh et al., to allow the user to direct the fluid flow as desired to best suit a particular procedure.  In view of such a modification, the first and second ports would cooperate to increase fluid volume in the predetermined region (claim 1) and the first port would be configured to cooperate with the at least one additional port to increase fluid volume in the predetermined region (claim 19).
Claims 1, 19, 27,and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Poll et al. (US 2015/0265138 A1) in view of Weisenburgh et al. (US 8,915,842 B2).
Claim 1. Poll et al. disclose a surgical access device comprising: a housing (flow controller 220) including a seal (connection plate 310; para. 0066 states that connection plate 310 abuts against adapter ring 302 and seals against openings 640, 642, 644, and 646); a tubular member (guard tube 304) extending from the housing, the tubular 
Claim 27. Poll et al. disclose wherein the tip member is configured to receive a viewing instrument (laparoscope 100; see para. 0028) therethrough (see Fig. 4B) (Figs. 1-6).
Claim 19. Poll et al. disclose a surgical access device comprising: a housing (flow controller 220) including a seal (connection plate 310; para. 0066 states that connection plate 310 abuts against adapter ring 302 and seals against openings 640, 642, 644, and 646); a tubular member (guard tube 304) extending from the housing, the tubular member including a channel (one of channels 512) extending therethrough: an 
Claim 28. Poll et al. disclose wherein the instrument is a viewing instrument (see para. 0028) (Figs. 1-6).
Poll et al. fail to disclose that the first and second ports cooperate to increase fluid volume in the predetermined region (claim 1) and that the first port is configured to cooperate with the at least one additional port to increase fluid volume in the predetermined region (claim 19).
Weisenburgh et al. teach a surgical access device comprising: a tubular member (sheath 260) including a lumen (passageway 258) extending therethrough; and a tip member (cap 252) disposed at a distal end of the tubular member, the tip member including first and second ports (one of proximal orifices 254; another of proximal orifices 254) that are aligned and fluidly coupled with the lumen, the first and second ports configured to direct a fluid towards a predetermined location, the first and second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip member of Poll et al. such that the first and second ports are configured like the proximal orifices of Weisenburgh et al., provide distal orifices as taught by Weisenburgh et al., wherein the tip member is rotatable as taught by Weisenburgh et al., to allow the user to direct the fluid flow as desired to best suit a particular procedure.  In view of such a modification, the first and second ports would cooperate to increase fluid volume in the predetermined region (claim 1) and the first port would be configured to cooperate with the at least one additional port to increase fluid volume in the predetermined region (claim 19).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773